Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amended claims filed 10/26/21 are acknowledged; claims 84, 88, and 91-108 are currently pending.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 84, 88, 91-108 is/are rejected under 35 U.S.C. 103 as being unpatentable over Affleck (US 20160265300) in view of Tinnen et al. (US 2015009039).
Affleck discloses a method operating downhole flow control and isolating device in a production well.  The method comprises locating the downhole flow control and isolation device (128) with the well at a downhole location, wherein the device comprises a flow control valve (in the BOP).  Operating the flow control valve in a flow control configuration in which the flow control valve is adjusted between fully open, partially open, and fully closed positions (via pipe-type preventers) in response to a measured local process parameter (pressure) so as to control the fluid flow through the valve during production from the well to achieve a target local process parameter value (see paragraphs 0066).  Detecting that the measured local process parameter indicates that the well has been shut-in (see claim 7).  Operating the flow control valve in an isolation configuration in which the flow control valve is closed so as to reduce flow therethrough and isolate a portion of the well at the downhole location (see paragraph 0040, 0042).
Affleck fails to disclose taking the pressure via a sensor and communicating to the flow control valve.
Tinnen discloses wireless communication to a controlling fluid flow.
Tinnen discloses a pressure sensor (in device 108; see paragraph 0089).  The sensor generates a signal that is utilized to control fluid flow during a shut in event (see paragraph 0050; claims 1, 11, 12, 13).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Affleck to include the sensor of Tinnen as described in the claim as a combination of known prior art elements in which one of ordinary skill in the art would predict success as the pressure sensors of Tinnen perform the same function of monitoring pressure in a fluid line for shut in events.
CLAIM 88:  The flow control valve is reconfigured from the isolation configuration to the flow control configuration in response to the measured process parameter indicative of the well producing (see Tinnen, paragraphs 0102-106 discussing testing and restarting production).
CLAIM 91:  Affleck discloses a downhole flow control and isolation device for use in a production well.  The device comprises a flow control valve (in BOP) locatable within the well at a downhole location which is controlled by a processor (LCUs, see paragraph 0064) configured to recognize a shut-in event (claim 7); wherein the flow control valve is configurable by the processor in a flow control configuration in which the flow control valve is adjusted between fully open, partially open, and fully closed positions (via pipe-type preventers) in response to the measured local process parameter to control the fluid flow through the valve during production from the well to achieve a target local process parameter value (see paragraphs 0040, 0042).  Wherein the flow control valve is reconfigurable by the processor to an isolation configuration in which the flow control valve is closed to reduce flow therethrough and isolate a portion of the well at the downhole location, the flow control valve being reconfigurable to the isolation configuration in response to the measured process parameter being indicative of the well being shut-in (see paragraps 0040-42).
Affleck fails to disclose a sensor in communication with the flow control valve configured to measure a local process parameter within the well.
Tinnen discloses a pressure sensor (in device 108; see paragraph 0089).  The sensor generates a signal that is utilized to control fluid flow during a shut in event (see paragraph 0050; claims 1, 11, 12, 13).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Affleck to include the sensor of Tinnen as described in the claim as a combination of known prior art elements in which one of ordinary skill in the art would predict success as the pressure sensors of Tinnen perform the same function of monitoring pressure in a fluid line for shut in events.
CLAIM 92:  The fluid flow through the valve is adjusted independently from external instruction (Affleck paragraph 0062).
CLAIM 93:  The target local process parameter value is programmed prior to deployment of the flow control valve downhole (Affleck paragraph 0045).
CLAIM 94:  The flow control and isolation device uses the target local process parameter value as a reference in a closed loop control system (see Affleck, paragraph 0040 discussing two way communication).
CLAIM 95:  The sensor is configured to measure the local process parameter continuously as the flow control valve adjusts the fluid flow through the valve to achieve the local process parameter value (see Tinnen, paragraph 0117).
CLAIM 96:  The flow control and isolation device is configured to be located downhole at a location selected to minimize the formation of hydrates (see Figures).
CLAIM 97:  The flow control valve is reconfigurable from the isolation configuration to the flow control configuration in response to the measured process parameter being indicative of the well producing (see Tinnen, paragraphs 0102-106 discussing testing and restarting production).
CLAIM 98:
CLAIM 99:  The flow control device is configured to remain closed until the device is instructed to open (see Tinnen, paragraphs 0102-106 discussing testing and restarting production).
CLAIMS 100 and 101:  The flow control device is configurable between an active configuration and a passive configuration.  The flow control device is configured to the active configuration during well shut-in; and the flow control device is configured to the passive configuration when the well is opened after a well shut-in.  See Affleck, paragraphs 0062; see also Tinnen discussing monitoring during well tests and during shut in events).
CLAIMS 102-104:  These methods are inherent to the above structures.
CLAIM 105:  The device comprises a plurality of sensors configured to measure different process parameters (see Affleck paragraph 0011).
CLAIM 106:  The flow control device is reprogrammable to respond to different process parameters (see Affleck paragraph 0011).
CLAIM 107:  The target process parameter value is selected so as to maintain a surface process parameter of the well at a desired value, or within a desired range (see Affleck avoiding shut in events).
CLAIM 108:  The method is inherent to the above structures.
Response to Arguments
Applicant's arguments filed 10/26/21 have been fully considered but they are not persuasive.
Applicant asserts that the prior art fails to disclose adjusting the flow control valve between fully open, partially open, and fully closed positions.  Applicant asserts that the BOP valves only operate in fully open or fully closed positions.  Affleck discloses a variety of preventers associated with the BOP, including pipe-type preventers.  Pipe-type preventers can be partially closed to control the amount of fluid that pass through.  This is supported by paragraph 0066 which states “the well control incident may at least be reduced in severity”, which implies that the flow is only partially stopped.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F LAMBE whose telephone number is (571)270-1932. The examiner can normally be reached M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/PATRICK F LAMBE/Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679